Citation Nr: 1550252	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-14 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.

2.  Entitlement to a rating in excess of 10 percent for service-connected cervical spine disorder.

3.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

4.  Entitlement to a compensable rating for service-connected patellofemoral osteoarthritis of the left knee (hereinafter, "left knee disorder").

5.  Entitlement to a rating in excess of 20 percent for service-connected left carpal tunnel syndrome.

6.  Entitlement to an effective date earlier than March 30, 2011, for the assignment of a 20 percent rating for service-connected left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1973, and from October 1976 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

For the reasons detailed below, the Board finds the Veteran is entitled to at least a compensable rating of 10 percent for his service-connected left knee disorder.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the issue fo whether a rating in excess of 10 percent is warranted for the left knee and the other appellate issues.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and credible evidence of record reflects the Veteran's service-connected left knee disorder is manifested by painful motion.


CONCLUSION OF LAW

The criteria for a compensable rating of at least 10 percent for the Veteran's service-connected left knee disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010 (2015); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board finds that the Veteran is entitled to at least a compensable rating of 10 percent for his service-connected left knee disorder.  To the extent this represents a partial grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is warranted.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected left knee disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis of the left knee.  Under this Code, traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held where a claimant has a full range of motion with pain, or a noncompensable limitation of motion that is accompanied by pain, a rating of 10 percent rating may be appropriate.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); see also Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011).

In this case, the Board notes that a May 2011 VA examination found there was no evidence of painul motion of the left knee.  However, the Board notes that other evidence of record, to include the Veteran's statements and medical treatment records, include complaints of left knee pain.  The Veteran is competent, as a lay person, to describe such complaints.  Moreover, the Board reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds the Veteran is entitled to at least a compensable rating of 10 percent for his service-connected left knee disorder.  As noted in the Introduction, the issue of whether a rating in excess of 10 percent is warranted for the left knee will be addressed in the REMAND portion of the decision.


ORDER

A compensable rating of at least 10 percent for service-connected left knee disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As indicated above, the Veteran was accorded VA examinations in May 2011 which evaluated the service-connected disabilities that are the subject of this appeal.  However, in an October 2014 statement from his attorney, the Veteran indicated that his disabilities were not adequately evaluated by this examination and that they had increased in severity since that time.  Consequently, the Board concludes that a remand is required to accord the Veteran new examinations to adequately evaluate the current nature and severity of these service-connected disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also finds that the issue of whether the Veteran is entitled to a rating in excess of 20 percent for his service-connected left carpal tunnel syndrome is inextricably intertwined with the issue of whether an effective date earlier than March 30, 2011, is warranted for assignment of such a rating.  Consequently, the Board will defer making a determination on the earlier effective date claim until the development deemed necessary for the increased rating claim has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected hypertension, cervical spine disorder, hearing loss, left knee, and left carpal tunnel syndrome since May 2011.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of the symptomatology associated with his service-connected hypertension, cervical spine disorder, hearing loss, left knee, and left carpal tunnel syndrome; as well as the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examination(s) to evaluate the current nature and severity of his service-connected hypertension, cervical spine disorder, hearing loss, left knee, and left carpal tunnel syndrome.  The claims folder should be made available to the examiner(s) for review before the examination(s).

In regard to the cervical spine and left knee, the Board notes that it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

With respect to the hearing loss, the Board notes that, in addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on the Veteran's employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

A complete rationale for any opinion expressed on the examination(s) must be provided, to include if the examiner(s) determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


